DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 4-6 and 11-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/15/2022.
Applicant’s election without traverse of claims 1-3 and 7-10 in the reply filed on 11/15/2022 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 04/10/2020.  An initialed copy is attached to this Office Action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (2016/0372490), hereinafter Zhang.
Regarding claim 1, Zhang discloses, in figure 3, a reflective display apparatus (paragraph 0019 discloses the array substrate is applied to a display panel) (paragraph 0019) comprising:  a reflective active device array substrate (array substrate) (paragraph 0016) comprising:  a substrate (1, base substrate) (paragraph 0016); a plurality of active devices (61-64; 61, gate electrode; 62, source electrode; 63, drain electrode; 64, active layer) dispersedly disposed on the substrate (1, base substrate) (paragraph 0023); a protective layer (3, insulating layer) disposed on the substrate (1, base substrate) and covering the plurality of active devices (61-64; 61, gate electrode; 62, source electrode; 63, drain electrode; 64, active layer) (figure 3 and paragraphs 0024-0025), wherein the protective layer (3, insulating layer) has a plurality of openings 51, hole) (paragraph 0024), and each of the plurality of openings (51, hole) respectively exposes a source (62, source electrode) or a drain (63, drain electrode) of each of the corresponding active devices (61-64; 61, gate electrode; 62, source electrode; 63, drain electrode; 64, active layer) (figure 3 and paragraph 0024); and a plurality of metal oxide conductor layers (4, second conducting line) (paragraph 0016 discloses a plurality of second conducting layers, 4) disposed on the substrate (1, base substrate) and covering the protective layer (3, insulating layer) (paragraph 0024 and figure 3), wherein each of the plurality of metal oxide conductor layers (4, second conducting line) is connected to the source (62, source electrode) or the drain (63, drain electrode) of each of the corresponding active devices (61-64; 61, gate electrode; 62, source electrode; 63, drain electrode; 64, active layer) through each of the corresponding openings (51, hole) (paragraphs 0023-0024). 
Regarding claim 3, Zhang discloses, in figure 3, a reflective active device array substrate (array substrate) (paragraph 0016), wherein each of the plurality of active devices (61-64; 61, gate electrode; 62, source electrode; 63, drain electrode; 64, active layer) comprises:  a gate (61, gate electrode) disposed on the substrate (1, base substrate) (paragraph 0024); a semiconductor channel layer (64, active layer) (paragraphs 0023-0024); a gate insulating layer (7, gate insulating layer) covering the gate (61, gate electrode) (paragraph 0023), and located between the gate (61, gate electrode) and the semiconductor channel layer (64, active layer) (figure 3 and paragraphs 0023-0024); and the source (62, source electrode) and the drain (63, drain electrode) disposed on a same side of the semiconductor channel layer (64, active layer) (figure 3), and exposing a portion of the semiconductor channel layer (64, active layer) (figure 3 shows the active layer 64 is exposed).

    PNG
    media_image1.png
    267
    436
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 2 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (2016/0372490), hereinafter Zhang in view of Yamazaki et al. (2010/0072467) as applied to claim 1, hereinafter Yamazaki.
Regarding claims 2 and 8, Zhang discloses all the limitations in common with claim 1, and such is hereby incorporated.
Zhang fails to disclose wherein a material of each of the plurality of metal oxide conductor layers comprises molybdenum oxide, molybdenum-niobium oxide, tantalum oxide, or aluminum oxide.
Yamazaki discloses wherein a material of each of the plurality of metal oxide conductor layers comprises molybdenum oxide, molybdenum-niobium oxide, tantalum oxide, or aluminum oxide (paragraph 0146).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Zhang with the metal oxide conductor of Yamazaki for the purpose of its electrical insulating ability.
Regarding claim 7, Zhang discloses, in figure 3, a reflective display apparatus (paragraph 0019 discloses the array substrate is applied to a display panel) (paragraph 0019) comprising:  a reflective active device array substrate (array substrate) (paragraph 0016) comprising:  a substrate (1, base substrate) (paragraph 0016); a plurality of active devices (61-64; 61, gate electrode; 62, source electrode; 63, drain electrode; 64, active layer) dispersedly disposed on the substrate (1, base substrate) (paragraph 0023); a protective layer (3, insulating layer) disposed on the substrate (1, base substrate) and covering the plurality of active devices (61-64; 61, gate electrode; 62, source electrode; 63, drain electrode; 64, active layer) (figure 3 and paragraphs 0024-0025), wherein the protective layer (3, insulating layer) has a plurality of openings 51, hole) (paragraph 0024), and each of the plurality of openings (51, hole) respectively exposes a source (62, source electrode) or a drain (63, drain electrode) of each of the corresponding active devices (61-64; 61, gate electrode; 62, source electrode; 63, drain electrode; 64, active layer) (figure 3 and paragraph 0024); and a plurality of metal oxide conductor layers (4, second conducting line) (paragraph 0016 discloses a plurality of second conducting layers, 4) disposed on the substrate (1, base substrate) and covering the protective layer (3, insulating layer) (paragraph 0024 and figure 3), wherein each of the plurality of metal oxide conductor layers (4, second conducting line) is connected to the source (62, source electrode) or the drain (63, drain electrode) of each of the corresponding active devices (61-64; 61, gate electrode; 62, source electrode; 63, drain electrode; 64, active layer) through each of the corresponding openings (51, hole) (paragraphs 0023-0024). Regarding claim 7, Zhang further discloses an electrophoretic display film disposed on the reflective active device array substrate.
Zhang fails to disclose an electrophoretic display film disposed on the reflective active device array substrate.
Yamazaki discloses an electrophoretic display film (electrophoretic element) disposed on the reflective active device array substrate (substrate containing 581, thin film transistor) (paragraph 0292-0293 and figure 12).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Zhang with the electrophoretic element of Yamazaki for the purpose of displaying an object.
Regarding claim 9, Zhang discloses, in figure 3, a reflective display apparatus (paragraph 0019 discloses the array substrate is applied to a display panel) (paragraph 0019) comprising, wherein each of the plurality of active devices (61-64; 61, gate electrode; 62, source electrode; 63, drain electrode; 64, active layer) comprises:  a gate (61, gate electrode) disposed on the substrate (1, base substrate) (paragraph 0024); a semiconductor channel layer (64, active layer) (paragraphs 0023-0024); a gate insulating layer (7, gate insulating layer) covering the gate (61, gate electrode) (paragraph 0023), and located between the gate (61, gate electrode) and the semiconductor channel layer (64, active layer) (figure 3 and paragraphs 0023-0024); and the source (62, source electrode) and the drain (63, drain electrode) disposed on a same side of the semiconductor channel layer (64, active layer) (figure 3), and exposing a portion of the semiconductor channel layer (64, active layer) (figure 3 shows the active layer 64 is exposed).
Regarding claim 10, Zhang discloses all the limitations in common with claim 1, and such is hereby incorporated.
Zhang fails to disclose wherein the electrophoretic display film comprises: a flexible substrate; a transparent conductive layer disposed on the flexible substrate and located between the reflective active device array substrate and the flexible substrate; and a display medium layer disposed on the flexible substrate and located between the reflective active device array substrate and the transparent conductive layer, wherein the display medium layer comprises a plurality of display mediums and each of the plurality of display mediums comprises an electrophoretic liquid and a plurality of charged particles distributed in the electrophoretic liquid.
Yamazaki discloses wherein the electrophoretic display film comprises: a flexible substrate (596, substrate) (paragraph 0292); a transparent conductive layer (588, second electrode layer) disposed on the flexible substrate (596, substrate) and located between the reflective active device array substrate (581, thin film transistor) and the flexible substrate (596, substrate) (paragraph 0292 and figure 12); and a display medium layer (layer containing 589, spherical particles; 590a, black region; 590b, white region; 595, filler) disposed on the flexible substrate (596, substrate) and located between the reflective active device array substrate (581, thin film transistor) and the transparent conductive layer (588, second electrode layer) paragraph 0292 and figure 12), wherein the display medium layer comprises a plurality of display mediums and each of the plurality of display mediums comprises an electrophoretic liquid (595, filler) and a plurality of charged particles (589, spherical particles) distributed in the electrophoretic liquid (paragraph 0292).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Zhang with the display medium layer of Yamazaki for the purpose of displaying an object.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N THOMAS whose telephone number is (571)272-2341. The examiner can normally be reached Monday - Friday 7:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI N THOMAS/               Primary Examiner, Art Unit 2872